Citation Nr: 1510907	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hand disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  In January 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record  


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

The Veteran has asserted that his right hand disability is related to his active service and he reported at the January 2015 Board hearing that he first experienced symptoms of a right hand disability during active service.  A review of the record shows that the Veteran has been diagnosed with cubital tunnel syndrome and the record suggests that disability may have existed prior to active service.  However, there is no diagnosis of a right hand disability noted on the Veteran's December 2008 enlistment examination and he was not treated for right hand symptoms until April 2010, at which time he reported that he first started noticing symptoms of his right hand disability two years earlier, prior to enlistment.  

The Board notes that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Further, only conditions that are recorded in physical examination reports are to be considered as noted.  Paulson v. Brown, 7 Vet. App. 466 (1995).

The Board notes that the Veteran was provided a VA examination in September 2010 and an addendum opinion was obtained in March 2011.  However, the opinion provided was not articulated under the appropriate "clear and unmistakable" standard and therefore is inadequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In light of the Veteran's report of first experiencing right hand symptoms while on active service and the medical evidence of record indicating that the Veteran may have had a right hand disability that existed prior to active service, the Board finds that the Veteran should be provided a new VA examination to determine the nature and etiology of any right hand disability, to include a determination as to whether it clearly and unmistakably existed prior to active service or was clearly and unmistakably not aggravated by active service.

Additionally, attempts to identify and obtain current treatment records should also be made before a decision is rendered with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature of any current right hand disability. The examiner must review the record and must note that review in the report.  The rationale for all opinions expressed must be provided.  The Veteran's lay testimony alone is not a sufficient basis to determine that he had a right hand disability that pre-existed active service.  Based upon the examination results and the review of the record, the examiner should provide the following opinions: 

a) Did the Veteran have a right hand disability that clearly and unmistakably existed prior to his active service?  If so, was any pre-existing right hand disability clearly and unmistakably not aggravated during active service? 

b) With regard to any diagnosed right hand disability not found to clearly and unmistakably exist prior to the Veteran's service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




